Citation Nr: 1426974	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to increased initial ratings for left knee strain with mild degenerative changes, rated as 10 percent disabling prior to November 8, 2011, and as 20 percent disabling since November 8, 2011.

3.  Entitlement to an initial rating greater than 10 percent for right hand and wrist tendonitis.

4.  Entitlement to an initial rating greater than 10 percent for left hand and wrist tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008, August 2008, and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at an August 2011 hearing before the undersigned Veterans Law Judge held at the RO.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for the service-connected disabilities of his bilateral hands, wrists, and knees.  He was provided with VA examinations with respect to these disabilities in October 2009.  However, by the time of his August 2011 Travel Board hearing, the Veteran testified that the previous examinations were conducted inadequately and that his disabilities had worsened, as the previous examinations were performed approximately two years beforehand.  As such, in October 2011, the Board remanded these claims in order to provide the Veteran with new examinations, which were conducted in November 2011.  Based on the results of the November 2011 examinations, the Veteran's left knee disability rating was increased to 20 percent disabling and he was awarded a separate noncompensable rating for limitation of extension of the right knee.  

In his February 2014 Informal Hearing Presentation, the Veteran's representative emphasized that it had been over two years since the Veteran's November 2011 VA examination and suggested that his service-connected disabilities worsened in severity since that time.  Indeed, the Veteran has consistently indicated during the course of this appeal that his bilateral knee and wrist disabilities are worsening over time, as evidenced by the worsening of symptoms documented between the October 2009 and November 2011 examinations.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).

Additionally, as it appears the Veteran receives frequent treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from December 2011 to the present from the VA Nebraska-Western Iowa Health Care System and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records dated from December 2011 to the present for the Veteran from the VA Nebraska-Western Iowa Health Care System, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his right and left knee disabilities.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner.  Any appropriate diagnostic and/or radiologic testing should be conducted.  Any opinion stated should be accompanied by a complete rationale, citing pertinent in-service and/or post-service evidence as appropriate.

3.  Schedule the Veteran for a VA hand/fingers/thumb examination to determine the current severity of his right hand/wrist disorder and his left hand/wrist disorder.  Any opinion stated should be accompanied by a complete rationale, citing pertinent in-service and/or post-service evidence as appropriate.

4.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notification letter with the claims file, and indicate if that letter was returned as undeliverable.

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



